Case 14-15998        Doc 49     Filed 04/30/19     Entered 04/30/19 12:58:06          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-15998
         Anthony Bertellotti
         Amy Bertellotti
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/29/2014.

         2) The plan was confirmed on 06/20/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/23/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/25/2019.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $10,639.10.

         10) Amount of unsecured claims discharged without payment: $52,485.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-15998      Doc 49         Filed 04/30/19    Entered 04/30/19 12:58:06                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $72,023.40
        Less amount refunded to debtor                            $326.50

 NET RECEIPTS:                                                                                    $71,696.90


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $3,451.29
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,451.29

 Attorney fees paid and disclosed by debtor:                 $2,000.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 1ST FINANCIAL BANK               Unsecured      7,779.00       8,006.25         8,006.25      4,295.12        0.00
 ALTAIR OH XIII LLC               Unsecured         978.00      1,024.99         1,024.99        549.88        0.00
 ALTAIR OH XIII LLC               Unsecured      4,983.00       4,983.64         4,983.64      2,673.58        0.00
 BECKET & LEE LLP                 Unsecured         647.00        684.35           684.35        367.13        0.00
 BECKET & LEE LLP                 Unsecured         903.00        944.80           944.80        506.86        0.00
 CERASTES LLC                     Unsecured      3,905.00       4,011.26         4,011.26      2,151.93        0.00
 FIA CARD SERVICES                Unsecured      7,931.00       8,293.97         8,293.97      4,449.48        0.00
 FORD MOTOR CREDIT CO             Secured             0.00          0.00             0.00           0.00       0.00
 GLOBAL CONNECTIONS INC           Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS HOUSING DEVELOPMENT A   Secured            45.25         42.25            42.25          42.25       0.00
 ILLINOIS HOUSING DEVELOPMENT A   Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      2,386.00       2,458.53         2,458.53      1,318.93        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,303.00       1,364.17         1,364.17        731.84        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         448.00        480.30           480.30        257.67        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         979.00      1,025.31         1,025.31        550.05        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,453.00       1,478.47         1,478.47        793.16        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         892.00        892.44           892.44        478.77        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,593.00       1,213.18         1,213.18        650.84        0.00
 QUANTUM3 GROUP                   Unsecured      2,052.00       2,123.90         2,123.90      1,139.41        0.00
 QUANTUM3 GROUP                   Unsecured      4,584.00       4,699.09         4,699.09      2,520.93        0.00
 EDUCATION FED LOAN SERVICING     Unsecured      9,529.00            NA               NA            0.00       0.00
 CHASE                            Unsecured      1,035.00            NA               NA            0.00       0.00
 CHASE                            Unsecured     12,388.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERVICING     Unsecured      4,741.00            NA               NA            0.00       0.00
 US BANK                          Unsecured         501.00        429.05           429.05        230.17        0.00
 US BANK                          Unsecured         706.00        661.94           661.94        355.11        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-15998      Doc 49     Filed 04/30/19    Entered 04/30/19 12:58:06               Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal      Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid         Paid
 US BANK                      Unsecured         370.00        407.58        407.58        218.65        0.00
 US BANK                      Unsecured     39,006.00     39,088.39     39,088.39      20,969.80        0.00
 US DEPARTMENT OF EDUCATION   Unsecured     24,570.00     39,133.60     39,133.60      20,994.05        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal               Interest
                                                         Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00               $0.00                $0.00
       Mortgage Arrearage                                 $42.25              $42.25                $0.00
       Debt Secured by Vehicle                             $0.00               $0.00                $0.00
       All Other Secured                                   $0.00               $0.00                $0.00
 TOTAL SECURED:                                           $42.25              $42.25                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                $0.00               $0.00
        Domestic Support Ongoing                           $0.00                $0.00               $0.00
        All Other Priority                                 $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $123,405.21         $66,203.36                  $0.00


 Disbursements:

        Expenses of Administration                         $5,451.29
        Disbursements to Creditors                        $66,245.61

 TOTAL DISBURSEMENTS :                                                                    $71,696.90




UST Form 101-13-FR-S (9/1/2009)
Case 14-15998        Doc 49      Filed 04/30/19     Entered 04/30/19 12:58:06            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
